Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on April 27, 2021.  Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments, filed April 27, 2021, with respect to Priority have been fully considered and are persuasive.  The benefit to the prior-filed application is proper based on the dates supplied by the applicant. 
Applicant’s arguments, filed April 27, 2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 
Applicant’s arguments filed April 27, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 112 b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of interpretation of the claim amendments.
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. The applicant essentially argues that Takizawa’s biometric data and terminal ID are differently used, Takizawa’s record lacks a required timestamp and Takizawa does not repeat.  The examiner respectfully disagrees.
Regarding applicant’s argument that Takizawa’s biometric data and terminal ID are differently used, the examiner concedes this but does note that with the 112 interpretation below and lack of 
Regarding applicant’s argument that Takizawa’s record lacks a required timestamp, the examiner notes that Takizawa teaches deleting acquired biometric data after a predetermined period of time has elapsed.  The examiner contends that in order to determine when a predetermined period of time has elapsed to delete stored acquired biometric data, the system would have to store when the acquired biometric data was gathered.  Since a timestamp is known to be a sequence of characters or encoded information identifying when a certain event occurred, the system taught by Takizawa would have to store when the event occurred and thus teach a required timestamp.  Therefore, applicant’s arguments are unpersuasive.
Regarding applicant’s argument that Takizawa does not repeat, according to the present claim language, a single user is taught to utilize the claimed system.  (see 112 rejection below)  As such, Takizawa teaches a single user as well and would repeat any time a single user would utilize the system creating stored acquired biometric data.  Therefore, applicant’s arguments are unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recite “for each of at least one person”.  However, the claim goes on to recite “the person”.  This language limits the claim to a single person in the vehicle and therefore the roster of occupants in the vehicle would be limited to the single person.  The examiner suggests amending the claim to recite language that is not limited to a single person in the vehicle if the applicant wishes to claim multiple occupants and to utilize that language throughout the claim set.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa, US 2010/0148923 A1.

Regarding claim 1, Takizawa teaches a method of automatically generating a roster of drivers and passengers for vehicles, the method comprising: 
a) determining, for each of at least one person occupying a vehicle, by a system, an identification associated with the person, (Takizawa, see at least ¶ [0018] which states “uses biometric information of a user A to verify user A's identity.) the system comprising a processor, a memory, and a wireless communication module in the vehicle, the processor having access to the memory, a biometric reader, and the wireless communication module, (Takizawa, see at least Fig. 2) the determining comprising  at least one of 
establishing communication, with the wireless communication module, between the system and a mobile device of the person, in which the identification is provided by the mobile device to the system, (Takizawa, see at least Fig. 2) and  
detecting biometric data of the person by the system with a biometric reader in the vehicle, the system having access to the biometric reader, the biometric data corresponding to the identification; (Takizawa, see at least ¶ [0019] which states “Biometric information that may be used to verify a person's identify include face image information or iris information acquired by a camera installed on the vehicle, fingerprint information or vein information acquired by a door handle, walking pattern information acquired by a walking signal detection device, and fingerprint information or vein information acquired by an engine start switch. Information on other biometric characteristics may be acquired to verify identity.”)
Takizawa does not explicitly teach b) making a record comprising the identification in the memory, the record further comprising a timestamp.  However, Takizawa teaches deleting acquired biometric data after a predetermined period of time has elapsed. (Takizawa, see at least ¶ [0050] which states “after the predetermined period of validity expires, the sampled biometric information and the biometric data downloaded by the biometric authentication ECU 21 in S9 are deleted.”) One having ordinary skill in the art would recognize that in order to determine when a predetermined period of time has elapsed to delete stored acquired biometric data, the system would have to store when the acquired biometric data was gathered.  Since a timestamp is known to be a sequence of characters or encoded information identifying when a certain event occurred, the system taught by Takizawa would have to store when the event occurred and thus teach a required timestamp.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that Takizawa teaches b) making a record comprising the identification in the memory, the record further comprising a timestamp. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that, utilizing the claim interpretation of the 112 b rejection above, Takizawa would c) repeating steps a) and b) at each of a plurality of events as the system is not a single use system and would be utilized for user A taught by Takizawa multiple times and whereby a roster of occupants for the vehicle comprises the records would be stored in order to delete acquired biometric data after a predetermined period of time has elapsed.
claim 2, Takizawa teaches a method wherein the plurality of events comprises when any person enters the vehicle. (Takizawa, see at least ¶ [0055] “The next time that the driver gets on the vehicle, the encrypted verification result is transmitted from the portable phone 40 to the vehicle 20. In the biometric authentication ECU 21 of the vehicle 20, the authentication result is decrypted to carry out identity verification.”)

Regarding claim 3, Takizawa teaches a wherein the plurality of events comprises when any person exits the vehicle. (Takizawa, see at least ¶ [0055] One could program the system of Takizawa to perform the same functions when the person exits the vehicle as when the person enters the vehicle.)

Regarding claim 4, Takizawa teaches a wherein the system has access to the biometric reader through the wireless communication module. (Takizawa, see at least Figs. 1 and 2)

Allowable Subject Matter
Claims 5-16 are rejected as being dependent on a rejected base claim but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquire
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668